DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	In response to applicant’s amendment received on 9/10/2020, all requested changes to the specification and claims have been entered.  Claims 1-17 were previously pending.  Claims 18-26 been added.  Claims 2, 3, 6, 13, 14 and 17 have been cancelled.  Claims 1, 4, 5, 7-12, 15, 16 and 18-26 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 16 recites a “computer readable storage medium” which is not defined in the claim or specification as specifically excluding, and therefore, based on the broadest reasonable interpretation of the limitation, is considered to encompass, subject matter such as a “signal” or “carrier wave”.  A signal or carrier wave is not a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory.  The examiner suggests amending the claim to recite “A non-transitory computer readable storage medium”.   The Examiner notes that recitation of “non-transitory computer readable instructions” in the claim means, as the Examiner understands it, that the instructions themselves are not temporary but that would not exclude the computer readable storage medium, on which they are stored, from being a signal or carrier wave.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the preset slope value" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-11, 15, 16, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0188580 to Paschalakis et al. (“Paschalakis”).

As to claim 1, Paschalakis discloses a method for comparing media features, comprising:
obtaining first media feature sequences of a first media object and second media feature sequences of a second media object, wherein the first media feature sequence comprises a plurality of first media feature units arranged in sequence, and the second media feature sequence comprises a plurality of second media feature units arranged in sequence (Fig. 1, element S1; paragraphs 53-55, wherein first and second video sequences are obtained and correspond to first and second media feature sequences of first and second videos (i.e. media objects), and each frame of those sequences correspond to the media feature units necessarily arranged in chronological order/sequence); 
determining unit similarities between the first media feature units and the second media feature units (Fig. 1, elements S4; paragraphs 61, wherein similarities between each frame in both sequences is determined); 
determining a similarity matrix between the first media feature sequences and the second media feature sequences according to the unit similarities (Figs. 1-2, elements S4-S10; Fig. 3; paragraphs 62-68, wherein a similarity matrix of minima and valleys as seen in figure 3 is determined based on the similarities of between frames/units of the sequences); and 
determining a similarity of the first media object and the second media object according to the similarity matrix (Fig. 5, elements S11-S15; paragraphs 70-73, wherein similarity between videos is determined according to line segment average values derived from the similarity matrix).
  
As to claim 5, Paschalakis discloses the method for comparing media features according to claim 1, wherein the plurality of first media feature units are arranged in chronological order in the first media feature sequences, and the plurality of second media feature units are arranged in chronological order in the second media feature sequences (paragraphs 03, 04, 53-55, wherein frames/units of the videos are necessarily arranged in a chronological order), wherein one point in the similarity matrix corresponds to one unit similarity, and the points of the similarity matrix are arranged according to the sequence of the first media feature units in the first media feature sequences in a transverse direction and according to the sequence of the second media feature units in the second media feature sequences in a longitudinal direction (Fig. 3; paragraphs 62-68, wherein each point of the similarity matrix is determined based on the similarities of between each frame/unit of the two sequences, and as discussed in paragraph 64, frames/units of the first sequence are arranged in a traverse direction of the matrix and frames/units of the second sequence are arranged in a longitudinal direction of the matrix).  
 
As to claim 7, Paschalakis discloses the method for comparing media features according to claim 5, wherein the determining a similarity of the first media object and the second media object according to the similarity matrix comprises: 
determining a similarity and matching segments of the first media object and the second media object according to a straight line in the similarity matrix (Figs. 4-6, paragraphs 70-74, wherein straight lines on the similarity matrix are determined and used for matching video segments).  

As to claim 8, Paschalakis discloses the method for comparing media features according to claim 7, wherein the determining a similarity of the first media object and the second media object according to a straight line in the similarity matrix comprises:
defining a plurality of straight lines with a slope being a preset slope value as candidate straight lines, and according to an average value or sum value of unit similarities contained in each candidate straight line, determining a linear similarity of the candidate straight line (Figs. 4-6; paragraphs 70-74, wherein a plurality of straight lines are defined according to a slope (θ) determined based on frame rates of the sequences.  The intermediate values (δ) of each frame/unit on the line in the matrix are averaged to determine a linear similarity); 
from the plurality of candidate straight lines, selecting and defining one candidate straight line with the maximum linear similarity as a first matching straight line (Fig. 6; paragraphs 74-88, wherein the ambiguity resolution procedure is used to select one line with a max linear similarity); 
determining the similarity of the first media object and the second media object according to the linear similarity of the first matching straight line (Fig. 6; paragraphs 74-88, wherein the ambiguity resolution procedure is used to select one line with a max linear similarity from which the similarity of the videos is determined); and 
determining a start and end time of matching segments of the first media object and the second media object according to a start point and an end point of the first matching straight line (Fig. 6; paragraphs 81-88, wherein start and end times of matching segments in the videos is determined according to the start and end of the matching line).  

As to claim 9, Paschalakis discloses the method for comparing media features according to claim 8, wherein a plurality of preset slope values are set, and the candidate straight line is a straight line with a slope equal to any one of the plurality of preset slope values (Figs. 4-6; paragraphs 70-74, wherein a plurality of straight lines are defined according to any one of a plurality of slopes (θ) preset according to frame rates of the sequences.).  

As to claim 10, Paschalakis discloses method for comparing media features according to claim 5 wherein the determining a similarity of the first media object and the second media object according to the similarity matrix comprises: 
selecting a plurality of points with the maximum unit similarity from the similarity matrix as similarity extreme points (Fig. 3; paragraphs 63-68, wherein local minima correspond to the similarity extreme points); 
fitting a straight line in the similarity matrix as a second matching straight line based on the similarity extreme points (Figs. 4-6; paragraphs 70-74, wherein lines are fit to extreme points on the matrix); 
determining the similarity of the first media object and the second media object according to an average value or sum value of unit similarities contained in the second matching straight line (Figs. 4-6; paragraphs 70-74, wherein intermediate values (δ) of each frame/unit on the line in the matrix are averaged); and 
determining a start and end time of matching segments of the first media object and the second media object according to a start point and an end point of the second matching straight line (Fig. 6; paragraph 81-88, wherein the start and end times of the final line are determined).  

As to claim 11, Paschalakis discloses method for comparing media features according to claim 10, wherein the fitting a straight line in the similarity matrix as a second matching straight line based on the similarity extreme points comprises: 
fitting a straight line with a slope equal to or close to the preset slope value in the similarity matrix by using a random sample consensus method as the second matching straight line (Figs. 4-6; paragraphs 70-88, wherein a plurality of straight lines are defined according to a slope (θ) determined based on frame rates of the sequences and ambiguity is resolved using a manner consistent with random sample consensus.).  

Regarding claims 15 and 16, Paschalakis discloses a device for comparing media features comprising a memory, configured to store non-transitory computer readable instructions and a processor/computer, configured to execute the instructions that perform the operations discussed with regards to claim 1 above, see figure 7 and paragraphs 94-96.

As to claims 20-24, please refer to the rejections of claims 5 and 7-10, respectively, above.

Allowable Subject Matter
Claims 4, 12, 18, 19, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665